Citation Nr: 0529091	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  98-08 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for chronic lumbar strain with degenerative disc 
disease L5-S1, on appeal from the initial grant of service 
connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from May 1995 to 
April 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, that assigned a 20 percent disability evaluation 
for chronic low back strain, after granting service 
connection for the same.  The veteran appealed the assigned 
rating.

In May 2004, the Board remanded the matter to the RO via the 
Appeals Management Center (AMC) to obtain additional evidence 
and cure certain due process deficiencies.  The matter was 
returned to the Board for final appellate consideration.

This appeal initially included claims for an increased 
evaluation for left knee and right knee disability.  The 
Board rendered a decision on these claims in May 2004.  As 
such, the issues of entitlement to increased evaluations for 
right and left knee disability are no longer the subjects of 
appellate review.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  For the period prior to May 4, 2005, there is no evidence 
that the veteran's low back disability resulted in severe 
loss of range of motion of the lumbar spine; forward flexion 
of the thoracolumbar spine limited to 30 degrees or less; 
favorable ankylosis of the entire thoracolumbar spine; severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or abnormal mobility on forced 
motion; severe symptoms of intervertebral disc syndrome with 
recurring attacks with intermittent relief; or, 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least four weeks during the 
past year.

3.  For the period since May 4, 2005, the veteran's low back 
disability has resulted in forward flexion of the 
thoracolumbar spine limited to 30 degrees when considering 
complaints of pain on motion; however, there is no evidence 
of unfavorable ankylosis of the entire thoracolumbar spine; 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings; or incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least six weeks during the past year.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for chronic lumbar strain with degenerative disc 
disease L5-S1 has not been demonstrated for the period prior 
to May 4, 2005.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (2002), Diagnostic 
Codes 5292, 5293, 5295 (2003), Diagnostic Codes 5237, 5242, 
5243 (2005).

2.  The criteria for a 40 percent disability rating for 
chronic lumbar strain with degenerative disc disease L5-S1, 
but no greater, has been demonstrated for the period since 
May 4, 2005.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (2002), Diagnostic 
Codes 5292, 5293, 5295 (2003), Diagnostic Codes 5237, 5242, 
5243 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By letters dated in April 2003 and May 2004, the RO advised 
the veteran of the essential elements of the VCAA.  The 
veteran was advised that VA would make reasonable efforts to 
help him get the evidence necessary to substantiate his claim 
for an increased rating, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence that VA had 
requested.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  He was advised of the type(s) of evidence needed 
to establish his claim for a higher disability evaluation.  
The May 2004 letter specifically informed the veteran to 
submit any evidence in his possession that pertained to his 
claim.  The April 2003 and May 2004 letters therefore 
provided the notice of all four elements that were discussed 
above.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The May 1997 rating decision, December 1997 Statement of the 
Case (SOC), and Supplemental Statement of the Case (SSOC) 
dated June 2005 collectively notified the veteran of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to substantiate his claim for an 
increased rating.  The June 2005 SSOC specifically set forth 
the regulations pertaining to VA's duty to assist, thus 
notifying the veteran of his and VA's respective obligations 
to obtain different types of evidence.  These documents also 
advised the veteran of the evidence of record, adjudicative 
actions taken, and of the reasons and bases for denial.  

Service medical records have been associated with the claims 
folder.  Outpatient treatment records from the Sacramento VA 
Medical Center (VAMC), King Chiropractic Office, and 
Freemount-Rideout Health Group have also been obtained.  The 
veteran has not identified any additional outstanding medical 
records that would be pertinent to the claim on appeal.  The 
veteran was afforded VA examinations in February 1997, May 
1998, December 2002, and May 2005 for the purpose of 
determining the nature and severity of his low back 
disability.  The Board therefore finds that VA has satisfied 
its duty to notify (each of the four content requirements) 
and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 
(2004) (2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that the 
April 2003 notice was not given prior to the initial 
adjudication, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notice provided to the 
veteran in 2003 was not given prior to the first adjudication 
of the claim, the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated and an additional SSOC was provided to the 
veteran in June 2005.  

Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

The claims for an increased evaluation for the veteran's low 
back disability originated from the RO decision that granted 
service connection for that disability.  The claim therefore 
stems from the initial rating assigned to those disabilities.  
At the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The schedular criteria for degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  38 C.F.R. 4.71, Diagnostic Code 5003 (2004).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292, which pertained to limitation of motion 
of the lumber spine, the veteran was rated using the 
following criteria:

Severe...................................
.......... ...........40 
Moderate.................................
.......... .........20 
Slight...................................
.......... ............10

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5295, which pertained to lumbosacral strain, 
evaluations were assigned as follows: 

Severe; with listing of the whole spine 
to the opposite side, positive 
Goldwaithe's sign, marked limitation of 
forward bending in the standing position, 
loss of lateral motion with osteo-
arthritic changes, or narrowing or 
irregularity of the joint space, or some 
of the above with abnormal mobility on 
forced motion. ................... 40

With muscle spasm on extreme forward 
bending, 
loss of lateral spine motion, unilateral, 
in standing position ...................................................... 
20

With characteristic pain on motion 
...................... 10

With slight subjective symptoms only 
.................... 0

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief.................................60

Severe; recurring attacks, with 
intermittent relief .......40

Moderate; recurring 
attacks..................................
....... 20

Mild.....................................
........................................  
10

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec.  4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)


The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine...............................................
..............30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height.........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.


Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2004)

As noted above, the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 2593 that became effective on 
September 23, 2002, contained a note defining incapacitating 
episodes and chronic orthopedic and neurologic 
manifestations.  The Federal Register version setting forth 
the final rule indicates that the three notes following the 
version of Diagnostic Code 5293 that became effective on 
September 23, 2002, were deleted when intervertebral disc 
syndrome was reclassified as Diagnostic Code 5243 in the 
criteria that became effective on September 26, 2003.  This 
was apparently inadvertent and has now been corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004), a final correction 
that was made effective September 26, 2003.

As part of his initial claim for service connection, the 
veteran submitted an October 1996 report from King 
Chiropractic indicating that he had had a six month history 
of low back pain.  Forward flexion was noted to be limited to 
80 percent of normal with pain at the end of motion, and that 
extension was limited to 50 percent of normal with severe 
pain at the end of motion.  Right lateral flexion was limited 
by 60 percent and left lateral flexion was limited by 80 
percent.  Moderate pain was elicited with minimal pressure 
was applied to the L5 spinous process.

The veteran was seen at the Sacramento VAMC in June 1997 for 
complaints of chronic low back pain.  An MRI performed in 
August 1997 showed degenerative disc disease at L5-S1 with 
mild disc bulging but no nerve impingement.  Moderate 
limitation of motion was reported in September and December 
1997.  

When he was seen at Freemount-Rideout Health Group 
(Freemount) for complaints of back pain in January 1998, the 
veteran had minimal positive straight leg raising at 90 
degrees.  He also had tenderness to palpation over the entire 
lumbar spine.  There was no sensory loss.  A full range of 
motion of the lumbar spine was reported in March 1998.  
Reference was made to complaints of pain at the left sciatic 
notch.  There were again no neurological deficits.  Similar 
findings were made in August 1999.  In January 2001, the 
veteran was reported to have increased loss of range of 
motion.  He was only able to extend his fingertips below his 
knees on forward flexion.  Extension and lateral flexion were 
also minimal.  The neurological examination was normal.  Due 
to his complaints of paresthesia in the lower left extremity 
in February 2001, there was some question as to whether the 
veteran was experiencing radiculopathy.  However, the 
neurological examination was again noted to be essentially 
normal.   

A February 2002 VA outpatient treatment note indicated that 
the range of motion of the veteran's lumbar spine was full 
passively and actively.  There were no motion segment 
abnormalities evident.  Gaenslen's sign was negative 
bilaterally.  There were trigger points/jump signs/palpable 
bands over the paravertebral and gluteal muscles.  The 
veteran was seen for complaints of chronic low back pain, 
stiffness and occasional muscle spasm in April 2002.  Range 
of motion was described as functional.  Deep tendon reflexes 
were negative and one plus.  There was mild atrophy of the 
right quadriceps when compared to the left.

The Board has also considered the reports of VA examinations 
conducted in February 1997, May 1998, December 2002, and May 
2005.  At his February 1997 examination, the veteran 
complained of mild pain in the lumbar area that was non-
radiating.  The lordotic curvature was normal.  There was no 
paravertebral muscle spasm or tenderness.  Straight leg 
raising was negative to 80 degrees bilaterally.  Range of 
motion testing showed forward flexion to 90 degrees, 
extension to 30 degrees, lateral flexion to 40 degrees 
bilaterally, and lateral rotation to 30 degrees bilaterally.  
Deep tendon reflexes were two plus and symmetrical.

At his May 1998 examination, the veteran provided a history 
of occasional low back pain and sciatica down into the 
buttock.  Examination of the lumbosacral spine showed normal 
configuration without tenderness or muscle spasm.  Range of 
motion with guarding and pain showed flexion to 80 degrees, 
extension to 25 degrees, and lateral flexion and rotation to 
30 degrees bilaterally.  Deep tendon reflexes were two plus 
throughout.  Sensory examination was also normal.

At his December 2002 examination, the veteran complained of 
constant low back pain and right-sided radiculopathy.  He 
said he experienced increased symptomatology with lifting, 
walking, prolonged sitting, or standing.  The veteran 
demonstrated positive straight leg raising at 20 degrees on 
the right and 30 degrees on the left.  Forward flexion was to 
80 degrees to the point of pain.  Extension was limited to 10 
degrees and rotation and lateral bending were limited to 15 
degrees.  There was tenderness over the spinous process.  The 
curvature of the spine was normal.  The assessment was low 
back arthralgia with degenerative disc disease of L5-S1 with 
right-sided radiculopathy.

On VA examination conducted on May 4, 2005, the veteran 
reported that he was severely limited by his back disability.  
He said he could not lift objects, stand or sit for prolonged 
periods, run, or walk more than half a block.  He said he was 
unable to assist with chores around the house.  The lumbar 
lordosis was straightened.  There was no scoliosis.  There 
was mild tenderness to palpation on the entire lumbar 
musculature but no spasm.  Range of motion testing showed 
forward flexion to 45 degrees, extension to 20 degrees, 
lateral flexion to 25 degrees bilaterally, and lateral 
rotation to 30 degrees bilaterally.  However, the examiner 
stated that the veteran would experience a further 50 percent 
loss of range of motion due pain and flare-ups of pain.  
There was also mild excess fatigability but no weakened 
movement or incoordination.  Pain was described as being the 
veteran's primary functional problem.  Straight leg raising 
was positive at 45 degrees for low back pain without 
radiculopathy.  Deep tendon reflexes were two plus.  There 
was no muscle spasm on extreme forward bending.  There was 
also no lateral spine motion unilaterally in the standing 
position.  The examiner stated that she was unable to address 
whether the veteran had a positive Goldthwaite's sign because 
she was not familiar the sign, which  included research of 
medical literature.

For the period prior to May 4, 2005, the Board finds that the 
veteran's low back disability is appropriately evaluated as 
20 percent disabling.  There is no evidence of listing of the 
whole spine or a positive Goldthwaite's sign, which are 
necessary findings to achieve a 40 percent rating under 
Diagnostic Code 5295.  There is also no evidence to support 
an increased (40 percent) rating under the criteria governing 
intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002), Diagnostic Code 5293 (2003), 
Diagnostic Code 5243 (2005).  Although there were findings of 
some nerve involvement including sciatica and radiculopathy, 
there was no evidence that the veteran experienced severe 
recurring attacks of intervertebral disc syndrome with 
intermittent relief, or that he experienced any 
incapacitating episodes resulting from intervertebral disc 
syndrome of at least four weeks during the past year.  There 
is also no evidence that the veteran suffers from mild, 
incomplete paralysis of the sciatic or peroneal nerve.  See 
38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8521.  In other 
words, for the period prior to May 4, 2005, the Board finds 
that a disability evaluation under the rating criteria for 
lumbosacral strain or intervertebral disc syndrome would not 
yield a higher rating.


Further, for the period prior to May 4, 2005, the evidence of 
record does not show severe limitation of motion of the 
lumbar spine.  There was also no evidence that the veteran's 
lumbar spine disability has resulted in limitation of forward 
flexion of the thoracolumbar spine to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  At 
his December 2002 VA examination, the veteran demonstrated 
forward flexion to 80 degrees and backward extension to 10 
degrees.  Similar ranges of motion were made during the 
veteran's May 1998 VA examination.  The aforementioned 
outpatient records do not contradict these results.  The 
Board also finds that the medical evidence does not reflect 
objective evidence of pain, instability, or weakness greater 
than that contemplated by the 20 percent rating.  Such 
complaints were duly considered in the initial rating 
decision that assigned the veteran a 20 percent disability 
rating.  Application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
therefore does not provide a basis for a rating higher than 
20 percent for the period prior to May 4, 2005.

Notwithstanding the foregoing, the Board finds that the 
criteria for a 40 percent disability rating have been met for 
the period since May 4, 2005.  A 40 percent disability 
evaluation is assigned when forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less.  The 
report of the May 2005 VA spine examination indicated that 
forward flexion of the lumbar spine was limited to 45 
degrees, but that forward flexion would be further limited to 
less than 25 degrees due to pain and repetitive use.  A 40 
percent disability rating is therefore warranted for the 
veteran's low back disability for the period since May 4, 
2005, which was the date of the VA examination.

The criteria for an evaluation in excess of 40 percent have 
not been shown, however.  There is no basis for a higher 
rating based on limitation of motion due to any functional 
loss as the veteran is receiving the maximum schedular rating 
for limitation of motion of the lumbar spine.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  There is also no evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  
Similarly, if the veteran truly suffers from intervertebral 
disc syndrome, there are no findings showing pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings.  Incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least six weeks during the past year have likewise not been 
demonstrated.

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
low back disability.  There is also no objective evidence 
that the veteran's low back disability has caused marked 
interference with employment.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  See VAOPGCPREC 6-96.




ORDER

Entitlement to a disability evaluation in excess of 20 
percent for chronic lumbar strain with degenerative disc 
disease L5-S1 for the period prior to May 4, 2005, is denied.

Entitlement to a 40 percent disability rating for chronic 
lumbar strain with degenerative disc disease L5-S1 is granted 
for the period since May 4, 2005, subject to the criteria 
governing payment of monetary benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


